Citation Nr: 0843062	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  06-01 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The veteran served on active military service from June 1972 
to June 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the 
Providence, Rhode Island Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for hepatitis C, bilateral hearing loss, and 
asbestosis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this matter.

In this case, a letter dated in September 1987 from the 
Social Security Administration (SSA) awarded the veteran 
entitlement to disability benefits effective December 1986.  
The Court has held that where there is notice that the 
veteran is receiving SSA disability benefits, VA has a duty 
to acquire a copy of the decision granting such benefits and 
the supporting medical documents.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 372-73 (1992).  Although VA is 
not obligated to follow a determination made by SSA, these 
records may be relevant to the matter on appeal and should be 
obtained.  Because there is no indication of the basis for 
the award of SSA benefits, the Board finds that the veteran's 
claims for service connection for bilateral hearing loss and 
asbestosis disabilities should be held in abeyance, pending 
additional development and readjudication of his claim for 
service connection for hepatitis C.

In general, for service connection to be granted for 
hepatitis C, the evidence must show that a veteran's 
hepatitis C infection, risk factor(s), or symptoms were 
incurred in or aggravated by service.  Competent medical 
evidence must further show that there is a relationship 
between the claimed in-service injury and the veteran's 
hepatitis C.  Risk factors for hepatitis C include 
intravenous (IV) drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine, high-risk sexual activity, 
accidental exposure while a health care worker, and various 
kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  See VBA letter 211B (98-110) 
November 30, 1998.

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 
2004) concluded that the large majority of hepatitis C 
infections can be accounted for by known modes of 
transmission, primarily transfusion of blood products before 
1992, and injection drug use.

The veteran contends that he has a current hepatitis C 
disability as a result of military service.  In a hepatic C 
risk factors questionnaire received in May 2005, the veteran 
denied any of the listed factors.  In response to the 
question to healthcare workers about exposure to contaminated 
blood or fluids, he responded that he always uses chemicals 
provided by his employer on all contaminated fluids.  In an 
additional statement dated in May 2005, he explained that at 
times he mops up hazardous fluids such as blood.  On his 
December 2004 claim for service connection, he indicated that 
he was employed as a janitor at a VA Medical Center (VAMC) 
since 1997.  

His available service treatment records and service personnel 
records are silent for any complaints of or treatment for 
hepatitis until an April 1975 treatment note, which indicated 
that he was exposed to hepatitis and listed an impression of 
rule out hepatitis.  Similarly, his military records do not 
document any risk factors for hepatitis C until his 
separation examination report dated in April 1975, which 
listed a summary of defects as recent intravenous drug use, 
adding that he was an opiate abuser.  He was medevac'd to the 
continental United States from Germany.  It was also noted 
that he was hospitalized for five days in April 1975 for 
hepatitis.

Post-service VA treatment records dated from December 2003 to 
July 2005 listed a history of hepatitis C from February 1999 
and reflected that the veteran received follow-up treatment 
after he had a needle stick injury in December 2001 in his 
work as a VAMC janitor.  Each assessment listed regarding 
hepatitis C notes that "he most likely was exposed to 
hepatitis C and falls into the small percentage of patients 
who spontaneously clear the virus."  The RO should schedule 
the veteran for a VA liver, gall bladder, and pancreas 
examination to assess the nature and etiology of the 
veteran's claimed hepatitis C disability and request that the 
examiner's report include a full discussion of all modes of 
transmission.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA who 
treated him for hepatitis C since his 
separation from service.  Of particular 
interest are any VA treatment records for 
hepatitis C prior to December 2003 and from 
July 2005 to the present.  After the 
veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  

All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, a 
notation to that effect should be inserted 
in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review (38 C.F.R. § 3.159).

2.  Appropriate efforts should be taken to 
obtain a complete copy of the veteran's 
Social Security Administration disability 
determination with all associated medical 
records.

3.  After the above development has been 
completed as best as possible, the veteran 
should be afforded a VA examination by a 
physician with knowledge of blood diseases 
to determine the etiology of his hepatitis 
C.  All indicated tests and studies are to 
be performed, and a comprehensive medical, 
occupational, and social history (to 
include the veteran's history of 
intravenous drug use) are to be obtained.  
Prior to the examination, the claims folder 
and a copy of this remand must be made 
available to the physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
The physician is requested to consider all 
possible risk factors that may be relevant 
to the veteran's current hepatitis C 
infection, including in-service intravenous 
drug use and post-service exposure to blood 
as a janitorial worker.  

Following a review of the claims folder and 
an examination of the veteran, the 
physician is requested to provide an 
opinion as to whether it is as least as 
likely as not (50 percent probability or 
greater) that the veteran's current 
hepatitis C disability was caused by any of 
the risk factors during active service that 
were identified by the veteran.  The 
examiner is requested to explain the usual 
incubation period and onset of symptoms for 
hepatitis C.  Sustainable reasons and bases 
are to be provided for any opinion 
rendered.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




